Title: To Thomas Jefferson from Edmund Randolph, [5] December 1791
From: Randolph, Edmund
To: Jefferson, Thomas



Sir
Philadelphia December 3 [i.e. 5] 1791.

I have perused the abstract of the case of Thomas Pagan, which I received from you this morning.
Altho’ I cannot entertain a momentary doubt of the facts, therein asserted; yet am I compelled by the rules of official responsibility, to request a copy of the record, from which those facts are derived, before I give an opinion on the subject. In procuring this record no time ought to be lost. For the supreme court of the United States will sit on the first Monday of february next; and if it should appear upon a more mature examination, that they can and ought to interpose, some preparatory notices may probably be necessary.—I have the honor, Sir, to be with true esteem your mo. ob. serv.,

Edm: Randolph

